Case 1:18-cv-00097-SHS Document 93-1 Filed 06/24/21 Page 1 of 16

Criminal Repository for NYSI... Page | of 16 Page | of 16

Repository Inquiry
To: bonurab For: Barbara Bonura Case No:xs201604048° NYSID Number - a WAR
New York State Division of Criminal Justice Services
Alfred E. Smith Building, 80 South Swan St.
Albany, New York 12210. Tel:1-800-262-DCJS
Michael C.Green, Executive Deputy Commissioner of the NYS Division of Criminal Justice Services

 

Identification Summary Criminal History Job/License Wanted Missing NCIC/AH

+ Attention - Important Information

* Sce Additional Information at the bottom of this response for more banners pertaining to the criminal
history

This individual is currently listed in the New York State Sex Offender Registry

This NYSTD Number {iii was used previously and is now reassigned to this individual.
Wanted information included in this record.

Violent Felony offense(s) on file

Subject currently on Probation - Bronx County Probation Adult Supervision- Intensive
Engagement

DNA PROFILE IS ON FILE IN THE DNA DATABANK If more information is required call DCJS
Office of Forensic Services at 1-800-262-3257

» Identification Information #

Name:
CARLOS ASENCIO Carlos Asencio
ASENCIO CARLOS

Date of Birth:

Place of Birth :
USA New York Unknown

 

 

Cycle 5
Arrest Date August 28, 2014

Address:

309 East Mosholu Parkway, Bronx, NY 10468
309 LAST MOSHOLU, BRONX, NY

760 GRAND CONCOU, BRONX, NY 10451

Sex: Race: Ethnicity: Skin Tone:
Male Black Hispanic Dark

Eye Color: Hair Color: Height: Weight:
Brown Black 6' 00" 220

https://www.ejustice.ny.gov/wps/myportal/!ut/p/al/] YSBDoIwFETP4gmYtIB-l22iFUJaVE... 9/14/2016

DEF_1973
Case 1:18-cv-00097-SHS Document 93-1 Filed 06/24/21 Page 2 of 16

Criminal Repository for NYSI... Page 2

‘

of 16

Page 2 of 16

 

SSN:

NYSID#: FBI#:

IlJ Status: Criminal record in other states or in multip

Probation Client ID#:

NCIC Classification#:

le FBI files for NYS

 

US Citizen: Yes

 

2 Summary Information

Date of Earliest Arrest: Novem

Total Arrests:
5 2005

5

2

ber 04,
2014

Latest Prior Arrest Date:

t

August 27,

 

Total Arrests:

 

 

 

 

 

 

 

 

 

 

5 Total Arraigned Arrests:/4 ‘| {Total Open Cases: fl ‘Cycles |
Felony: ‘2 = Felony: - I] ee __|_fmax 5)|
Violent Felony:!1; ; Violent Felony: [1 | (Felony: iO} __.__|
Firearm: 0° | Firearm: lo | [Violent Felony: Oo]
Misdemeanor: 3! ‘Misdemeanor: B Misdemeanor: it 2
Other: 0 (Other: (0 | jOther: 0
~ jOpen ACD: \0
|Non Docketed Cases:| | 2
Total 4 Cycles (Warrant Information: ‘Cycles (DOC Classification: | iCycles
Convictions: (max (max | (max
5) : 5) 5) |
; i} — a 4
Felony: (1.4 ||Failure to Appear 1214, 1 Escape Charges: 0}
Violent Felony: 0 | jCounts: | ____ [Sex Offender (1'4
Firearm: “l9! | {Total Open: [1/4 ‘Convictions: 1 |
a ee aes | - e
Misdemeanor: |1 5 Active NYC: {ila Probation Revoc: ‘0| 3
ee SS re i ~
Other: 23,1 Parole Reyoc: OF
YO Adjud.: of
~ NYS Criminal History Information r

® Cycle 5

Arrest/Charge Information
Arrest Date: August 27, 2014 03:14 pm (15:14:00)

Name: CARLOS ASENCIO
Date of Birth:

Sex: Male

Race: White

Ethnicity: Hispanic

Height: 6° 00"

hitps://www.ejustice.ny.gov/wps/myportal/!ut/p/al// YSBDoIWFETP4gmYtlB-l22iFUJaVE... 9/14/2016

DEF_1974
Case 1:18-cv-00097-SHS Document 93-1 Filed 06/24/21 Page 3 of 16

 

Criminal Repository for NYSI... Page 3 of 16
Weight: 220
Age at time of crime/arrest: 29
Address: 309 EAST MOSHOLU, BRONX, NY
Fax Number: B41627
Place of Arrest: NYCPD 52
Arrest Type: Unknown
Date of Crime: August 27, 2014
Place of Crime: Bronx Transit
Criminal Justice Tracking No.: | 66777957Y
Arresting Agency: NYCPD Transit Bureau Headquarters
Arresting Officer ID: 955133
Arrest Number; B14660823
Arraignment: Bronx County Criminal Court

Arrest Charges:

-- Criminal Possession Weapon-3rd: Previous Conviction
PL 265.02 Sub01 Class D Felony Degree 3 NCIC 5212

-- Criminal Possession Weapon-4th:Firearm/Weapon
PL 265.01 Sub01 Class A Misdemeanor Degree 4 NCIC 5212

-- Intent To Obtain Transportation Without Paying
PL 165.15 Sub 03 Class A Misdemeanor Degree 0 NCIC 2699

-- Criminal Trespass 3rd: Property Fenced in or Enclosed
PL 140.10 Sub0OA Class B Misdemeanor Degree 3 NCIC 5707

Court Case Information
--Court: Bronx County Criminal Court Case Number: 2014BX045993

August 28, 2014
Initial Report Of Docket Number

August 28, 2014
Arraigned
-- Intent To Obtain Transportation Without Paying
PL 165.15 Sub03 Class A Misdemeanor NCIC 2699

-- Criminal Trespass 3rd: Property Fenced in or Enclosed
PL 140.10 Sub 0A Class B Misdemeanor NCIC 5707

-- General Violation Of Local Law
LOC Violation NCIC 7399

August 28, 2014

https://www.ejustice.ny.gov/wps/myportal/!ut/p/al/j YSBDoIWFETP4gm YtlB-122iFUJaVE.

Page 3 of 16

.. 9/14/2016

DEF_1975
Case 1:18-cv-00097-SHS Document 93-1 Filed 06/24/21

Criminal Repository for NYSI...

Page 4 of 16

Convicted Upon Plea Of Guilty - Conviction Date: August 28, 2014

-- Intent To Obtain Transportation Without Paying

PL 165.15

In Full Satisfaction of:

Sub 03. Class A Misdemeanor

NCIC 2699

-- Criminal Trespass 3rd: Property Fenced in or Enclosed
PL 140.10 Sub0A Class B Misdemeanor NCIC 5707

-- General Violation Of Local Law

LOC

Sentenced to:

Violation NCIC 7399

Term: Time Served

Sentence Date: August 28, 2014

August 28, 2014
Not Arraigned

-- Criminal Possession Weapon-3rd: Previous Conviction

PL 265.02 Sub01 Class D Felony

NCIC 5212

-- Criminal Possession Weapon-4th:Firearm/Weapon

PL 265.01

Sub 01 Class A Misdemeanor NCIC 5212

Interim release Status: Released on own recognizance (ROR)

Page 4 of 16

Page 4 of 16

 

Arrest/Charge Information
Arrest Date: June 06, 2013 09:30 am (09:30:00)

Name:

Date of Birth:
Sex:

Race:
Ethnicity:
Height:
Weight:

Age at time of crime/arrest:

Address:

Fax Number:
Place of Arrest:
Arrest Type:
Date of Crime:
Place of Crime:

#% Cycle 4 @
Violent Felony Offense

CARLOS ASENCIO
fF

Male

Black

Hispanic

5'11"

230

27

760 GRAND CONCOU, BRONX, NY 10451

B27838

NYCPD 44

Unknown

April 24, 2013

NYCPD 44

https://www.ejustice.ny.gov/wps/myportal/!ut/p/al/j) YSBDoIwWFETP4gmYtIB-122iFUJaVE...

9/14/2016

DEF_1976
Case 1:18-cv-00097-SHS Document 93-1 Filed 06/24/21 Page 5 of 16

Criminal Repository for NYSI... Page 5 of 16 Page 5 of 16

Criminal Justice Tracking No.: 66092106Y

Arresting Agency: NYCPD PCT 044

Arresting Officer ID: 920708

Arrest Number: B13639548

Arraignment: Bronx County Criminal Court

Arrest Charges:

-- Criminal Sexual Act-1st Degree: Victim Less Than 11 Years Old
PL 130.50 Sub 03 Class B_ Felony Degree 1 NCIC 3699

-- Sexual Abuse Ist:Sexual Contact With Individual Less Than 11 Years Old
PL 130.65 Sub 03 ClassD Felony Degree 1 NCIC 1117

-- Criminal Sex Act-2: Oral/Anal Sex-Actor 18 Yrs Or More/Victim Under 15
PL 130.45 Sub01 ClassD Felony Degree 2. NCIC 3699

-- Sexual Abuse 2nd: Sexual Contact With Person Less Than 14 Years Old
PL 130.60 Sub 02 Class A Misdemeanor Degree2 NCIC 1117

-- Act In Manner Injure Child Less Than 17
PL 260.10 Sub 01 Class A Misdemeanor Degree Q NCIC 3801

Court Case Information

--Court: Bronx County Criminal Court Case Number: 2013BX033159

June 07, 2013
Initial Report Of Docket Number
June 07, 2013
Arraigned
-- Criminal Sexual Act-Ist Degree: Victim Less Than 11 Years Old
PL 130.50 Sub 03 ClassB Felony NCIC 3699

-- Sexual Abuse Ist:Sexual Contact With Individual Less Than 11 Years Old
PL 130.65 Sub 03 ClassD Felony NCIC 1117

-- Criminal Sex Act-2: Oral/Anal Sex-Actor 18 Yrs Or More/Victim Under 15
PL 130.45 Sub 01 ClassD Felony NCIC 3699

-- Sexual Abuse 2nd: Sexual Contact With Person Less Than 14 Years Old
PL 130.60 Sub 02 Class A Misdemeanor NCIC 1117

-- Act In Manner Injure Child Less Than 17
PL 260.10 Sub 01 Class A Misdemeanor NCIC 3801

July 02, 2013

https://www.ejustice.ny.gov/wps/my portal/!ut/p/al/j) YSBDoIwFETP4gm YtlB-122iFUJaVE... 9/14/2016

DEF_1977
Case 1:18-cv-00097-SHS Document 93-1 Filed 06/24/21 Page 6 of 16

Criminal Repository for NYSI... Page 6 of 16 Page 6 of 16

Transferred To Superior Court

July 02, 2013
Held For Grand Jury

-- Criminal Sexual Act-Ist Degree: Victim Less Than |1 Years Old
PL 130.50 Sub 03 ClassB Felony NCIC 3699

-- Sexual Abuse I|st:Sexual Contact With Individual Less Than | 1 Years Old
PL 130.65 Sub 03 ClassD Felony NCIC 1117

-- Criminal Sex Act-2: Oral/Anal Sex-Actor 18 Yrs Or More/Victim Under 15
PL 130.45 Sub 01 ClassD Felony NCIC 3699

-- Sexual Abuse 2nd: Sexual Contact With Person Less Than 14 Years Old
PL 130.60 Sub 02 Class A Misdemeanor NCIC 1117

-- Act In Manner Injure Child Less Than 17
PL 260.10 Sub 01 Class A Misdemeanor NCIC 3801

--Court: Bronx County Supreme Court Case Number: 02093-2013

July 11, 2013
Initial Report Of Indictment Number

July 30, 2013
Arraigned
-- Criminal Sexual Act-1st Degree: Victim Less Than 11 Years Old
PL 130.50 Sub 03 Class B Felony NCIC 3699

-- Sexual Abuse |st:Sexual Contact With Individual Less Than 11 Years Old
PL 130.65 Sub 03 ClassD Felony NCIC 1117

-- Criminal Sex Act-2: Oral/Anal Sex-Actor 18 Yrs Or More/Victim Under 15
PL 130.45 Sub 01 ClassD Felony NCIC 3699

-- Sexual Abuse 2nd: Sexual Contact With Person Less Than 14 Years Old
PL 130.60 Sub 02 Class A Misdemeanor NCIC 1117

-- Act In Manner Injure Child Less Than 17
PL 260.10 Sub 01 Class A Misdemeanor NCIC 3801

April 04, 2014
Bench Warrant Issued, Disposition Pending

April 29, 2014
Returned On Warrant

November 07, 2014

https://www.cjustice.ny.gov/wps/myportal/!ut/p/al/jYSBDoIwFETP4gmYtlB-I22iFUJaVE... 9/14/2016

DEF_1978
Case 1:18-cv-00097-SHS Document 93-1 Filed 06/24/21 Page 7 of 16

Criminal Repository for NYSI... Page 7 of 16 Page 7 of 16

Bench Warrant Issued

November 12, 2014
Returned On Warrant

[December 09, 2014
Bench Warrant Issued

January 07, 2016
Returned On Warrant

March 15, 2016
Conyicted Upon Plea Of Guilty - Conviction Date: March 01, 2016

-- Attempted Sexual Abuse Ist:Sexual Contact With Individual Less Than 11 Years Old
PL 130.65 Sub 03 Class E Felony NCIC 1117

Reduced From:

-- Sexual Abuse Ist:Sexual Contact With Individual Less Than 11 Years Old
PL 130.65 Sub03 Class D Felony NCIC 1117

In Full Satisfaction of:

-- Criminal Sexual Act-|st Degree: Victim Less Than 11 Years Old
PL 130.50 Sub03  ClassB- Felony NCIC 3699

-- Criminal Sex Act-2: Oral/Anal Sex-Actor 18 Yrs Or More/Victim Under 15
PL 130.45 Sub01 Class D Felony NCIC 3699

-- Sexual Abuse 2nd: Sexual Contact With Person Less Than 14 Years Old
PL 130.60 Sub02. Class A Misdemeanor NCIC 1117

-- Act In Manner Injure Child Less Than 17
PL 260.10 Sub01 Class A Misdemeanor NCIC 3801

Sentenced to: Probation: 10 Year(s) Term: 6 Month(s)
Sentence Date: March 15, 2016

May 04, 2016
Bench Warrant Issued

Interim release Status: Remanded without bail
Incarceration/Supervision Information

Probation Information

Probation Absconder

Name: Carlos Asencio

https://www.ejustice.ny.gov/wps/myportal/!ut/p/al/j YSBDolwFETP4gmYtIB-l22iFUJaVE... 9/14/2016

DEF_1979
Case 1:18-cv-00097-SHS Document 93-1 Filed 06/24/21

Criminal Repository for NYSI...

Sex:

Race:

Ethnicity:

Address:

Placed on Probation:

Max Expiration Date:
Supervision Agency:
Jurisdiction Agency;
Probation Officer ID:
Probation Registration Number:
Probation Case Number:
Probation Discharge Date:

Page 8 of 16

Male

Other

Hispanic

309 East Mosholu Parkway, Bronx, NY 10468
March 15, 2016

March 14, 2026

Page 8 of 16

Page 8 of 16

Bronx County Probation Adult Supervision- Intensive Engagement

Bronx County Probation Adult Supervision- Intensive Engagement

XC091
3908821
X$201604048

 

Arrest/Charge Information

® Cycle 3 #

Arrest Date: December 07, 2005 08:45 pm (20:45:00)

Name:

Date of Birth:

Sex:

Race:

Ethnicity:

Age at time of crime/arrest:
Address:

Fax Number:

Place of Arrest:

Date of Crime:

Place of Crime:

Criminal Justice Tracking No.:
Arresting Agency:
Arresting Officer ID:
Arrest Case Number:
Arrest Number:

Arrest Charges:

CARLOS ASENCIO

Male

White

Hispanic

20

309 EAST MOSHOLU, BRONX, NY
B63185

NYCPD 52
December 07, 2005
NYCPD 52
57759259R
NYCPD PCT 052
922730

00000000
B05677741

-- Criminal Possession Of Marihuana-5th Degree:In A Public Place
PL 221.10 Sub 01 Class B Misdemeanor Degree 5 NCIC 3562

Court Case Information

--Court: Bronx County Criminal Court Case Number: 2005BX064066

December 08, 2005

Initial Report Of Docket Number

https://www.ejustice.ny.gov/wps/myportal/!ut/p/al// YSBDoIwFETP4gmYtIB-I22iFUJaVE...

9/14/2016

DEF_1980
Case 1:18-cv-00097-SHS Document 93-1 Filed 06/24/21

Criminal Repository for NYSI... Page 9 of 16

December 08, 2005
Arraigned

-- Criminal Possession Of Marihuana-Sth Degree:In A Public Place
PL 221.10 Sub 01 Class B Misdemeanor NCIC 3562

-- Unlawful Possession Of Marihuana
PL 221.05 Violation NCIC 3562

December 08, 2005
Transferred To Superior Court
-- Criminal Possession Of Marihuana-Sth Degree:In A Public Place
PL 221.10 Sub 01 Class B Misdemeanor NCIC 3562

-- Unlawful Possession Of Marihuana
PL 221.05 Violation NCIC 3562

--Court: Bronx County Supreme Court Case Number: 64066C-2005

December 13, 2005
Initial Report Of Docket Number

-- Criminal Possession Of Marihuana-Sth Degree:In A Public Place
PL 221.10 Sub 01 ClassB Misdemeanor NCIC 3562

-- Unlawful Possession Of Marihuana
PL 221.05 Violation NCIC 3562

December 13, 2005
Convicted Upon Plea Of Guilty - Conviction Date: December 13, 2005

-- Unlawful Possession Of Marihuana
PL 221.05 Violation NCIC 3562

In Full Satisfaction of:
-- Criminal Possession Of Marihuana-Sth Degree:In A Public Place
PL 221.10 Sub01 ClassB Misdemeanor NCIC 3562

Sentenced to: Fine Amount: $150 Status: Paid in Full
Sentence Date: December 13, 2005

Interim release Status: Released on own recognizance (ROR)

Page 9 of 16

Page 9 of 16

 

#% Cycle 2 #

Arrest/Charge Information

https://www.ejustice.ny.gov/wps/myportal/!ut/p/al/jY SBDoIwFETP4gm YtlB-122iFUJaVE... 9/14/2016

DEF_1981
Case 1:18-cv-00097-SHS Document 93-1 Filed 06/24/21

Criminal Repository for NYSI...

Page 10 of 16

Arrest Date: November 18, 2005 02:00 pm (14:00:00)

Name:

Date of Birth:

Sex:

Race:

Ethnicity:

Age at time of crime/arrest:
Address:

Fax Number:

Place of Arrest:

Date of Crime:

Place of Crime:

Criminal Justice Tracking No.:
Arresting Agency:
Arresting Officer ID:
Arrest Case Number:
Arrest Number:
Arraignment:

Arrest Charges:

CARLOS ASENCIO

Male

Black

Hispanic

20

309 EAST MOSHOLU, BRONX, NY
BP11753

NYCPD 52

November 18, 2005

Bronx County, NY
57735051M

NYCPD PCT 052

907635

00000000

B05673775

Bronx County Criminal Court

-- Criminal Possession Of Marihuana-Sth Degree:In A Public Place
PL 221.10 Sub01 Class B Misdemeanor Degree 5 NCIC 3562

No Court Reported Information

Page 10 of 16

Page 10 of 16

 

Arrest/Charge Information

Cycle 1 #

Arrest Date: November 04, 2005 11:15 pm (23:15:00)

Name:

Date of Birth:

Sex:

Race:

Age at time of crime/arrest:
Address:

Fax Number:

Place of Arrest:

Date of Crime:

Place of Crime:

Criminal Justice Tracking No.:
Arresting Agency:
Arresting Officer ID:
Arrest Number:

https://www.cjustice.ny.gov/wps/myportal/!ut/p/al/j) YSBDoIWFETP4gmYtIB-l22iFUJaVE...

ASENCIO CARLOS

Male

Asian

20

309 EAST MOSHOLU, BRONX, NY
B57299

NYCPD 52
November 04, 2005
Bronx County, NY
§7715558L
NYCPD PCT 052
929195000
B05670556

9/14/2016

DEF_1982
Case 1:18-cv-00097-SHS Document 93-1 Filed 06/24/21

Criminal Repository for NYSI... Page 11 of 16

Arrest Charges:
-- Criminal Sale Marijuana-4th Degree
PL 221.40 Class A Misdemeanor Degree 4 NCIC 3560

Court Case Information
--Court: Bronx County Criminal Court Case Number: 2005BX057687

November 06, 2005
Initial Report Of Docket Number

November 06, 2005

Arraigned
-- Criminal Sale Marijuana-4th Degree
PL 221.40 Class A Misdemeanor NCIC 3560

-- Criminal Possession Of Marihuana-5th Degree:In A Public Place
PL 221.10 Sub 01 ClassB Misdemeanor NCIC 3562

November 06, 2005
Transferred

November 06, 2005
Transferred To Superior Court

-- Criminal Sale Marijuana-4th Degree
PL 221.40 Class A Misdemeanor NCIC 3560

-- Criminal Possession Of Marihuana-Sth Degree:In A Public Place
PL 221.10 Sub0l ClassB Misdemeanor NCIC 3562

--Court: Bronx County Supreme Court Case Number: 57687C-2005

December 07, 2005
Initial Report Of Docket Number

-- Criminal Sale Marijuana-4th Degree
PL 221.40 Class A Misdemeanor NCIC 3560

-- Criminal Possession Of Marihuana-Sth Degree:In A Public Place
PL 221.10 Sub 01  ClassB Misdemeanor NCIC 3562

December 07, 2005
Convicted Upon Plea Of Guilty - Conviction Date: December 07, 2005

-- Unlawful Possession Of Marihuana
PL 221.05 Violation NCIC 3562

Page 11 of 16

Page 11 of 16

https://www.ejustice.ny.gov/wps/myportal/!ut/p/al/j YSBDolwFETP4gm YtlB-122iFUJaVE... 9/14/2016

DEF_1983
Case 1:18-cv-00097-SHS Document 93-1 Filed 06/24/21 Page 12 of 16

Criminal Repository for NYSL.. Page 12 of 16 Page 12 of 16

In Full Satisfaction of:
-- Criminal Sale Marijuana-4th Degree
PL 221.40 Class A Misdemeanor NCIC 3560

-- Criminal Possession Of Marihuana-Sth Degree:In A Public Place
PL 221.10 Sub01 ClassB Misdemeanor NCIC 3562

Sentenced to: Fine Amount: $100 Status: Paid in Full
Sentence Date: December 07, 2005

May 02, 2006
Bench Warrant Issued

August 02, 2006
Returned On Warrant

November 01, 2006

>

Bench Warrant Issued ¢\\a > | g
May 18, 2007 \ a
Returned On Warrant 4

Interim release Status: Released on own recognizance (ROR)

~ Other History Related Information 4
There is no Other History Related Information associated with this history.

 

+ Job/License Information @
There is no Job/License Information associated with this history.

 

» Wanted Information #

CAUTION : Wanted results are based on a comparison of Name, Physical and Numeric Descriptors,
and not on a comparison of Fingerprints.

Warrant: 1 of 1
Violent Felon

Associated Charge:

-- Sexual Abuse- 1st Degree
PL 130.65 Class D Felony Degree | NCIC 1117

Wanted By: NYCPD Warrant Section-Central Warrant Unit (NY03030W1)
1404 111th Street, College Point, NY, 11427
(718) 353-1171

Warrant Data:

https://Awww.ejustice.ny.gov/wps/myportal/!ut/p/al/j YSBDoIwFETP4gmYtIB-l22iFUJaVE... 9/14/2016

DEF_1984
Case 1:18-cv-00097-SHS Document 93-1 Filed 06/24/21 Page 13 of 16

Criminal Repository for NYSI... Page 13 of 16 Page 13 of 16

Name: CARLOS ASENCIO

Date of Birth: po

Sex: Race: Skin Tone:
Male Black Medium

Eye Color: Hair Color: Height: Weight:

 

Brown Black 5111" 230

5 ee eed A
Primary Social Security#: \
NYSID#: —FBI#: Docket#: WPR#: )

MEE 02093-2015 sin ° g

Originating Agency Case?#:
P16300103

Mise Data:

The following field(s) are similar to the data included in your request: FBI Number, Name,

NYSID, Sex, SSN
ste ef Wen eave eats May 04, Type of Other
Date of Warrant: 016 Warrant:
Date of Entry Onto May 06, Status of Issued - a warrant has been signed by an
State Files: 2016 Warrant: empowered authority

The wanting agency has indicated it will extradite throughout New York State. ..

Please Contact the Wanting Agency immediately to determine if this is the same individual and
confirm the condition of extradition. Refer to their Case Number, Warrant Number and Area
Responsible.

 

¥ Missing Person Information +
There is no NYS Missing Information associated with this history.

 

~ Additional Information @

Sentencing - Where an individual is sentenced June |, 1981 or later on more than one charge within a
docket, the sentence may be considered to be concurrent unless identified as consecutive.

Caution: Identification not based on fingerprint comparison. This record was produced as the
result of an inquiry.

Multi-Source - Subject has information maintained by other states or in multiple NYS files maintained
by the FBI available through the Interstate Identification Index. Refer to FBI Number:450289KC5

 

https://www.ejustice.ny.gov/wps/myportal/!ut/p/al/j YSBDoIwFETP4gmYtIB-l22iFUJaVE... 9/14/2016

DEF_1985
Case 1:18-cv-00097-SHS Document 93-1 Filed 06/24/21 Page 14 of 16
Criminal Repository for NYSI... Page 14 of 16 Page 14 of 16

‘ederal NCIC, HI and/or FBI Resp *

The outstanding response(s) indicated below will be forwarded to your in-box upon receipt by DCJS. If you
do not receive one or more of the indicated responses, please contact that state or agency directly.

III Record Request

~ NCIC Information *

The following information is provided in response to your request for a search of the NCIC - Person Files
based on:

Name: ASENCIO, CARLOS
Sex: Male
Race: Black

Date of Birth:
Social Security number:

FBI number:

 

0,

KNOWN

» NCIC Protection Order t

The following information is provided in response to your request for a search of the NCIC - Protection

https://www.ejustice.ny.gov/wps/myportal/!ut/p/al/j YSBDoIwFETP4gmYtlB-I22iFUJaVE... 9/14/2016

DEF_1986
Case 1:18-cv-00097-SHS Document 93-1 Filed 06/24/21 Page 15 of 16
Criminal Repository for NYSI.. Page 15 of 16 Page 15 of 16

Order File based on:

Name: ASENCIO, CARLOS
Sex: Male

Race: Black

Date of Birth:

Social Security number:
FBI number:

 

2

>
OQ
oO
wi
Ww

 

WARNING: Release of any of the information presented in this computerized Case History to unauthorized
individuals or agencies is prohibited by federal law TITLE 42 USC 3789g(b).

This report is to be used for this one specific purpose as described in the Use and Dissemination Agreement

your agency has on file with DCJS. Destroy after use and request an updated rap sheet for subsequent needs.
\!| information presented herein is as complete as the data furnished to DCJS.

https://www.ejustice.ny.gov/wps/myportal/!ut/p/al/j YSBDoIwFETP4gmYtlB-122iFUJaVE... 9/14/2016

DEF_1987
Case 1:18-cv-00097-SHS Document 93-1 Filed 06/24/21 Page 16 of 16

Criminal Repository for NYSI... Page 16 of 16 Page 16 of 16

 

https://www.ejustice.ny.gov/wps/myportal/!ut/p/al/jY SBDoIWFETP4gmYtIB-l22iFUJaVE... 9/14/2016

DEF_1988
